DETAILED ACTION
The instant action is in response to application January 11, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
The 112 rejection has been withdrawn.
Applicant’s remarks on the merits have been considered, but do not take into account the references used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20170288539) in view of Liu (US 2019/0302818); hereafter referred to as Huang to differentiate it from the other Liu reference..
As to claim 1,  Liu discloses A method comprising: discharging a capacitor (output capacitor in item 401, unlabeled capacitor next to Vout) in a DC-DC converter (401) to a point where ring back in an output voltage across the capacitor is eliminated (¶54 the ring-back issue is eliminated, which ensures the system stability.”) in response a transient (¶54 “transient state”) event to high side (4011) and low side switching devices  (401, unlabeled switch) conductively coupled to an inductor (401, unlabeled inductor) and the capacitor (item 401, unlabeled capacitor next to Vout) before turning on the high side switch and varying the  output voltage with a change in a load current (the delay causes the load current and output voltage to decrease).
Liu does not explicitly disclose using a transient control unit (TCU) and an adaptive voltage positioning (AVP) controller, wherein the TCU is configured to adaptively adjust a load line RTL to meet a certain constraint for a given load transient to attain optimal performance of the DC-DC converter.
Huang teaches using a transient control unit (Fig. 4A-4B) and an adaptive voltage positioning (AVP) controller (Fig. 3, item 30), wherein the TCU is configured to adaptively adjust a load line RTL  (Figs. 2A-2D) to meet a certain constraint for a given load transient (LL1-LL3) to attain optimal performance of the DC-DC converter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use load line modification as disclosed in Huang to improve response speed (¶4).  
As to claim 2, Liu in view of Huang teaches wherein the TCU modifies an error voltage (LL adjust target voltages in Huang) used by a Proportional-Integral-Derivative (PID) controller (Liu, unlabeled resistor/rcapacitor in 403 which act as a PI controller which is a type of PID controller with D=0).
As to claim 3, Liu in view of Huang teaches wherein the signal controls the operation of a Proportional-Integral-Derivative (PID) (it acts as an input, which causes the PI controller to function).
As to claim 4, Liu teaches wherein the signal is configured to control the operation of the PWM (after the PI circuit, it feeds the PWM logic circuit).
As to claim 6, Liu in view of Huang teaches wherein the certain constraint depends on a difference between 2 an input voltage of the DC-DC converter and an output voltage of the DC-DC converter (ThePWM duty cycle reads on this, since in a buck converter snce (Vi-Vo)DT -Vo(1-D)T = 0 = DVi-Vo= 0.).
As to claim 7, Liu in view of Huang teaches wherein the certain constraint depends on a capacitance of the 2 capacitor and an inductance of the inductor (The LC acts as a low pass filter, constraining transient/ high frequency operations).
As to claim 8, Liu in view of Huang teaches wherein the certain constraint depends on a capacitance of the capacitor and an inductance of the inductor and a difference between an input voltage of the DC- DC converter and an output voltage of the DC-DC converter (the explanations for these are given in claims 6 and 7 above).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20170288539) in view of Huang (US 2019/0302818) and Chapuis (US 2008/0042632).
As to claim 5,  Liu in view of Huang discloses wherein the signal is configured to control the operation of a converter.  He does not explicitly teach wherein the signal is configured to control the operation of a supervisor.
Chapuis teaches wherein the signal is configured to control the operation of a supervisor (¶44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to add a supervisor circuit as disclosed in Chapuis to provide overvoltage protection.  
	Allowable Subject Matter
Claim 9 would be allowable if rewritten to include the limitations of the base claim and any intervening claims. 
22.	The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 9, the prior art fails to disclose: “where Idelta is a change in amplitude of the load current in the transient event, Vi  is an input voltage of the DC-DC converter, Vo is an output voltage of the DC-DC converter, Co is the capacitance of the capacitor, L is the inductance of the inductor and RESR is an equivalent series resistance.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839